DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 11-16, filed 10/25/2021, regarding 35 U.S.C 103 rejections of claims 1-19, have been fully considered but they are not persuasive.  The Applicant argues that Petrofsky, et al. (U.S Patent No. 4,421,336) does not render obvious the limitation in instant claim 1: “a sensor positioned on said wheelchair for measuring a motion parameter thereof and generating one or more signals indicative of said motion parameter”.  The Applicant argues that element 140 is a “pedal position sensor” and that the position of the pedals is not a motion parameter of the wheelchair.  The Examiner contends that the pedal position sensor can be used as a sensor for measuring a motion parameter and for generating one or more signals indicative of a motion parameter.  One of ordinary skill in the art would recognize that motion parameters such as velocity and acceleration could be derived from monitoring position over time.  As detailed in Petrofsky, the pedal sensor is heavily involved in the stimulation of different muscle groups to impact the motion of the wheelchair (see at least Column 10, lines 36-51).  One of ordinary skill in the art would recognize that the involvement of the pedal sensor with the motion of the wheelchair could allow the pedal sensor to allow for measuring a motion parameter.  Correlating a record of time with the position of the pedal could be used in determining motion parameters of the wheelchair.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5, 7-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky, et al. (U.S Patent No. 4,421,336 – cited in 06/21/2021 IDS).
Claim 1 is directed to a wheelchair system for providing neural stimulation to a user, the system comprising, 
a wheelchair, 
a sensor on said wheelchair for measuring wheelchair motion and generating signal(s) indicative of the motion, 
a plurality of neural stimulating electrodes, each configured to be attached to a respective muscle of the user for activating said respective muscle;
a controller that is (1) in communication with said sensor and adapted to receive said signals and (2) in communication with the electrodes and configured for activating selected respective muscles.
Petrofsky teaches and claims (Figures 3, 9, and 11; elements 10, 125, and 140 – position sensor) a vehicle for transporting a person comprising sensors for measuring vehicle motion and generating signals indicative thereof, (Figures 1, 3, and 4, element 96) neural stimulating electrodes configured to be attached to the user (see at least column 4, lines 3-9; column 6, lines 3-21), (Figures 1, 3, and 4; element 90) a controller adapted to receive the sensor-generated signals and adapted to communicate with the wheelchair; Figures 5, 6, and 9 – tricycle) two embodiments of a vehicle for use by paralyzed subjects:  a wheelchair and a tricycle (see at least Column 3, line 62 - Column 4, line 27; Column 6, lines 30-60).  Petrofsky teaches that the vehicle motion sensor and muscle activation system is useful for either the wheelchair or the tricycle embodiment (see at least column 6, lines 22-29).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make a vehicle comprising a vehicle motion sensor, neural stimulating electrodes, and a controller as instantly claimed because Petrofsky teaches such a vehicle.  It would have been obvious that the vehicle be a wheelchair, because Petrofsky clearly teaches two species of the vehicle - a wheelchair and a tricycle- and because Petrofsky clearly indicates that that the sensor-electrode-controller system is envisioned as useful in both the wheelchair and the tricycle.  Therefore, the instant claim 1 is prima facie obvious over Petrofsky.

Regarding claim 2, Petrofsky renders obvious the wheelchair system according to claim 1, as indicated hereinabove.  Petrofsky also teaches (Figures 1, 3, and 4) the limitation of instant claim 2, that is wherein said controller is mounted on one of said wheelchair or said user (Column 5, lines 36-57). Therefore, the instant claim 2 is prima facie obvious over Petrofsky.

Regarding claims 3-4, Petrofsky renders obvious the wheelchair system according to claim 1, as indicated hereinabove.  Petrofsky also renders obvious the limitations of instant claim 3, that is wherein said motion parameter comprises a linear motion parameter.  Petrofsky also renders obvious the limitation of instant claim 4, that is wherein said linear motion parameter is oriented in a direction of motion of saidAtlanta #3308812 v12REPLY TO OFFICE ACTIONDATED DECEMBER 23, 2020 Appl. No. 16/056,631wheelchair, said linear motion parameter being selected from the group consisting of linear velocity, linear acceleration and combinations thereof.
Petrofsky teaches (Figure 3, elements 10 and 64) that to propel the wheelchair, one or both of the legs of the chair occupant is extended in a linear direction that it the same as the direction of motion of the wheelchair (see at least column 4, lines 10-27).  Petrofsky teaches (Figures 9-10, element 140) a pedal position sensor capable of producing pedal position signals that influences stimulation (see at least column 6, lines 47-60).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the motion parameter measured by the sensor of a wheelchair could be a linear motion parameter oriented in a direction of motion of said wheelchair, as Petrofsky teaches motion of the user’s foot in this direction.  One of ordinary skill in the art would find it obvious that the use of a position sensor would allow for measurements of linear motion parameters including linear velocity, linear acceleration, and combinations thereof, as the time difference between position measurements could result in such parameters. Therefore, the instant claims 3-4 are prima facie obvious over Petrofsky.

Regarding claim 5, Petrofsky renders obvious the wheelchair system according to claim 4, as indicated hereinabove.  Petrofsky also renders obvious the limitation of instant claim 5, that is wherein said electrodes are configured to be attached to said muscles selected from the group consisting of erector spinae, quadratus lumborum, gluteus maximus, posterior adductor and combinations thereof.
Petrofsky teaches (Figures 1, 3, and 4, element 96) that a series of electrodes are attached to the occupant’s skin adjacent the muscles to be stimulated, namely, the quadriceps muscles of the legs (see at least column 5, lines 36-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the muscles of the quadriceps muscles could be considered to include the posterior adductor muscle.  One of ordinary skill in the art would have also found it obvious that the electrodes of Petrofsky’s wheelchair system would be capable to be attached to muscles selected from the group consisting of erector spinae, quadratus lumborum, gluteus maximus, posterior adductor and combinations thereof. Therefore, the instant claim 5 is prima facie obvious over Petrofsky.

Regarding claim 7, Petrofsky renders obvious the wheelchair according to claim 5, as indicated hereinabove.  Petrofsky also teaches (Figures 1, 3, and 4, element 96) the limitation of instant claim 7, that is wherein said electrodes are configured to be mounted on a surface of skin of said user (see at least column 5, lines 36-45). Therefore, the instant claim 7 is prima facie obvious over Petrofsky.

Regarding claim 8, Petrofsky renders obvious the wheelchair system according to claim 1, as indicated hereinabove.  Petrofsky also teaches the limitation of instant claim 8, that is wherein (Figure 11, elements 140 and 148) said motion parameter comprises an angular motion parameter (see at least column 7, lines 1-5).  Therefore, the instant claim 8 is prima facie obvious over Petrofsky.

Regarding claim 9, Petrofsky renders obvious the wheelchair system according to claim 8, as indicated hereinabove.  Petrofsky also renders obvious the limitation of instant claim 9, that is wherein said angular motion parameter is oriented about a turning axis of said wheelchair, said angular motion parameter being selected from the group consisting of angular acceleration, angular velocity, and combinations thereof.
Petrofsky teaches that (Figure 11, elements 140, 148, 150, and 151) the pedal sensor is connected for rotation by a driven roller which is driven by a toothed belt, which in turn wraps around a driven roller (see at least column 7, lines 1-5).  Petrofsky also teaches (Figure 11, elements 140 and 151) that the driven roller is rotated by rotation of the pedals (see at least column 7, lines 1-5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the sensor is capable of measuring angular motion parameters that are oriented around a turning axis of a wheelchair, as Petrofsky teaches such angular motion parameters.  One of ordinary skill in the art would find it obvious that angular motion parameters such as angular acceleration, angular velocity, and combinations thereof would be possible given the location of the 

Regarding claim 10, Petrofsky renders obvious the wheelchair system according to claim 9, as indicated above.  Petrofsky also renders obvious the limitations of instant claim 10, that is wherein said electrodes are configured to be attached to said muscles selected from the group consisting of right erector spinae, right quadratus lumborum, right gluteus maximus, right posterior adductor, left erector spinae, left quadratus lumborum, left gluteus maximus, left posterior adductor and combinations thereof.
Petrofsky teaches (Figures 1, 3, and 4, element 96) that a series of electrodes are attached to the occupant’s skin adjacent the muscles to be stimulated, namely, the quadriceps muscles of the legs (see at least column 5, lines 36-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the muscles of the quadriceps muscles could be considered to include the posterior adductor muscle.  One of ordinary skill in the art would have also found it obvious that the electrodes of Petrofsky’s wheelchair system would be capable to be attached to muscles selected from the group consisting of erector spinae, quadratus lumborum, gluteus maximus, posterior adductor and combinations thereof. Therefore, the instant claim 10 is prima facie obvious over Petrofsky.

Regarding claim 12, Petrofsky renders obvious the wheelchair system according to claim 10, as indicated hereinabove.  Petrofsky also teaches the limitation of instant claim 12, that is wherein (Figures 1, 3, and 4, element 96) said electrodes are configured to be mounted on a surface of skin of said user (see at least column 5, lines 36-45).  Therefore, the instant claim 12 is prima facie obvious over Petrofsky.

Regarding claims 13 and 14, Petrofsky renders obvious the wheelchair system according to claim 1.  Petrofsky does not specifically teach the limitations of instant claims 13 and 14, that is wherein said sensor comprises an inertial measurement unit and wherein said sensor comprises at least one gyroscope and at least one accelerometer.  
The Examiner takes official notice that inertial measurement units, along with gyroscopes and accelerometers, are commonly known in the art.  One of ordinary skill in the art would have found it obvious that the motion sensor of Petrofsky could contain an inertial measurement unit, along with accelerometers and gyroscopes, in order to accurately measure linear and angular motion parameters.  One of ordinary skill in the art would have wanted to use an inertial measurement unit, which often uses a combination of accelerometers and gyroscopes, in order to accurately measure linear and angular motion parameters of the wheelchair.  Therefore, instant claims 13 and 14 are prima facie obvious over Petrofsky.

Regarding claim 15, Petrofsky renders obvious the wheelchair system according to claim 1, as indicated hereinabove.  Petrofsky does not necessarily teach 
The Examiner takes official notice that a radio frequency transmitter for wirelessly transmitting said signals to said controller is well-known in the art.  One of ordinary skill in the art would have desired wireless transmission of signals as it would eliminate wires and thus require less components and space.  Therefore, instant claim 15 is prima facie obvious over Petrofsky.  

Regarding claim 16, Petrofsky renders obvious the wheelchair system according to claim 1, as indicated hereinabove.  Petrofsky also renders obvious the limitation of instant claim 16, that is wherein (Figure 13, elements 200, 202, 204) said controller comprises a radio frequency receiver for receiving said signals and a microprocessor in communication with said receiver (see at least column 8, line 64-column 9, line 9 – Each of these components are well-known in the art).  Therefore, claim 16 is prima facie obvious over Petrofsky. 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky, et al. (U.S Patent No. 4,421,336), in view of Mayr (U.S PGPub No. 2010/0036456).
Regarding claims 6 and 11, Petrofsky renders obvious the wheelchair according to claim 5 and the wheelchair system according to claim 10, as indicated hereinabove.  Petrofsky does not teach the limitation of instant claims 6 and 11, that is wherein said electrodes are configured to be implanted beneath skin of said user.
Mayr teaches a system for the electrical stimulation of muscles comprising a stimulator for generating electrical pulses which is connected to a device for supplying electrical power and for control (paragraph [0001]).  Mayr also teaches wherein the system comprises at least two electrodes connected to the stimulator for delivering electrical pulses to the muscles or nerves (paragraph [0001]).  Mayr teaches that the emitting coil of the stimulation system can be integrated in the backrest and/or seat of a wheelchair (paragraph [0037]).  Mayr teaches that the at least two electrodes are designed to be implanted, wherein at least one electrode is designed to be fastened to a bone (paragraph [0011]).  Mayr teaches an example where the electrodes are fastened to the femur for activating the quadriceps and/or the hamstring muscles, or they are fastened to the pelvis for training the gluteus muscles (paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to implement the teachings of Mayr’s wheelchair system into the teachings of Petrofsky’s wheelchair system.  One of ordinary skill in the art would have recognized the similar components and features of Petrofsky’s and Mayr’s systems, including electrodes capable of being positioned to stimulate quadriceps and gluteus muscles of a user of the wheelchair.  One of ordinary skill in the art may have desired the electrodes to be implantable in order to achieve a closer and more direct stimulation of the desired muscles.  One of ordinary skill in the art would recognize that more direct stimulation could result in greater therapeutic effects for the user over topical placement of electrodes.  Therefore, the instant claims 6 and 11 are prima facie obvious over Petrofsky.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky, et al. (U.S Patent No. 4,421,336), in view of van Roosmalen, et al (U.S PGPUB No. 2009/0309344) and Wei (CN 205913475).
Regarding claim 17, Petrofsky renders obvious the wheelchair system according to claim 1, as indicated hereinabove.  Petrofsky does not teach the limitation of instant claim 17, that is wherein the wheelchair system is further comprising a seat belt controlled by a motor mounted on said wheelchair, said controller controlling said motor for tightening said belt.
Van Roosmalen teaches wheelchair accessible restraint systems for use in vehicles (paragraph [0003]).  Van Roosmalen also teaches (Figure 1, elements 30, 60, and 300) a wheelchair system that includes a control system, a motor, one or more sensors, and a controller so that tension of the seat belt restraint is automatically regulated to provide the user with a snug and safe fit when the user is positioned within the safety restraint system (Paragraph [0042], lines 26-32).  Van Roosmalen does not teach the limitation of instant claim 17, that is wherein the motor is mounted on the wheelchair.
Wei teaches (Figure 1) a multifunctional wheelchair that comprises a telescopic sunshade, armguard, steel body bracket, an alarm, a GPS locator, a cushion, a wheel rod, a steering wheel, a pedal, a brake wheel, a lower rack, a brake motor, a safety belt, etc. (the paragraph beginning with “In order to solve said technical problem”).  Wei also teaches (Figure 1, element 14) wherein the safety belt is connected to the steel body (the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  The motor controlling the safety belt is also not mounted on the wheelchair, but Wei again makes it clear (Figure 1, element 14) that the use of a motor mounted on a wheelchair was a well-known feature as Wei’s wheelchair system includes one for controlling brakes.  It would have been obvious to one of ordinary skill in the art that the motor for controlling the safety belt and allowing the safety belt to be tightened could have been mounted on the wheelchair (the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  One of ordinary skill in the art would have found such a safety belt system possible as Petrofsky teaches a hip support braces which may be used to assist the rider in operation and to keep the legs of the user from moving sidewardly in and out (see Figure 15 and Column 7, lines 26-40).  One or ordinary skill in the art would have found such a feature comparable to a safety belt that keeps the user in place during operation.  Therefore, claim 17 is prima facie obvious over Petrofsky, et al., further in view of van Roosmalen, et al. and Wei.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky, et al. (U.S Patent No. 4,421,336), further in view of Biderman, et al. (U.S PGPUB No. 2016/0075226).
Regarding claim 18, Petrofsky renders obvious the wheelchair system according to claim 1, as indicated hereinabove.  Petrofsky does not teach the limitation of instant claim 18, that is wherein the wheelchair system is further comprising a brake controlled by an actuator mounted on said wheelchair, said controller controlling said actuator for applying said brake.
Biderman teaches a method and system for installing and maintaining motorized wheels for many wheeled vehicles, including wheelchairs (paragraphs [0004]-[0005]).  Biderman also teaches (Figure 2A, elements 100, 208 – motor control system, e.g., actuator, and 214; Figure 6A, element 620) a wheelchair system further comprising a brake controlled by an actuator mounted on said wheelchair (paragraph [0274], [0301], and [0360]), (Figure 2A, elements 100, 208, and 214 – control system, e.g., controller; Figure 6A, element 620) said controller controlling said actuator for applying said brake (paragraphs [0274], [0301], [0360], and [0365]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Petrofsky’s wheelchair system with Biderman’s method and system for installing and maintaining motorized wheels for wheelchairs.  Biderman explains that motor-controlled brakes can be paired with proximity sensors that may work with the braking system to trigger automated actions of decreasing speed if the wheelchair was coming into close proximity to an object (paragraphs [0337]-[0338]).  One of ordinary skill in the art would see Figure 9, element 138; Column 6, lines 40-46).  One of ordinary skill in the art would have recognized that Petrofsky recognized the importance of the wheelchair system having a braking system, and would have therefore been motivated to use the Biderman’s breaking system that is motor-controlled.  One of ordinary skill in the art would have desired such a motor-controlled braking system as it would prevent reliance on the patient to see hindrances and to react to situations necessitating braking.  The braking system could be automatically controlled and could therefore potentially be safer for the user.  Therefore, claim 18 is prima facie obvious over Petrofsky, et al, and Biderman, et al.
Regarding claim 19, Petrofsky renders obvious the wheelchair system according to claim 1, as indicated hereinabove.  Petrofsky does not teach the limitation of instant claim 19, that is wherein the wheelchair system is further comprising a distress indicator controlled by said controller for broadcasting a distress call.
Biderman teaches (Figure 6A, element 600) an electrically motorized wheel fit onto a wheelchair (paragraph [0341]).  Biderman teaches that the electrically motorized wheel may receive input from various sensors and other data sources for interface with the control system (paragraph [0709]).  Biderman teaches that support and/or ports provided for additional sensors and other hardware may be used to enhance user safety in a variety of ways such as alerting the user to a danger, alerting other’s to the user’s presence, and enhancing user visibility (paragraph [0709]).  Biderman explains that a proximity sensor may send data to the user’s mobile device causing the mobile device 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Petrofsky’s wheelchair system with Biderman’s wheel for a wheelchair system as they both teach integrated control systems that collect data from sensors of the wheelchair system (see paragraph [0269] of Biderman).  One of ordinary skill in the art would want to use the wheelchair system of Biderman’s feature of a control system generating alerts for indicating danger to the user and for indicating danger and location of the users to others because it allows for the overall enhancement of safety of the system for the user.  Being able to alert the user of potential danger could allow the user to respond appropriately in a safe manner.  Alerting others of the user’s distress could allow the necessary actions to take place to provide help to the user.  Implementing the feature of Biderman can ultimately allow for the avoidance of accidents for the user and increase overall safety.  Therefore, claim 19 is prima facie obvious over Petrofsky, et al. and Biderman, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792